DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a Final Office Action in response to Applicant’s communications received on November 2, 2021. Claims 1-2, 8, 11-14 and 20 have been amended. 
Currently claims 1-20 are pending. Claims 1, 13 and 20 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
The 35 U.S.C. § 112(a) rejection to claims 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments 1-2, 8, 11-14 and 20 are not sufficient to overcome the 35 U.S.C. § 101 rejection to claims 1-20. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.




Response to Arguments
Applicant’s amendments filed on November 2, 2021 have been fully considered but are moot in view of new ground(s) of rejection.  
In the Remarks on page 14, Applicant argues that Jeon whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest “receiving…a user initiated application event comprising at least one of a pickup location selection within the application, a destination location selection within the application, or a transportation type selection within the application” and “determining…utilizing a session model trained on historical user-initiated application events, a likelihood that the requestor computing device will generate a transportation request associated with the active session based on the at least one of the pickup location selection within the application…” as recited by currently amended claims 1, 13 and 20. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Jeon discloses “the system receives data for various events and population flows to predict future population flows based on the event data; The event data may include information about a date and time of an event, a location of an event, a type of the event, or expected number of attendees (see ¶ 4); uses the event data and historical data in past trips to train one or more computer models to predict values for one or more event intensity scores the represent a predicted population density or a predicted directionality of human movement throughout a region (see ¶ 5); receives data related to regional events from the rider devices; receive request to provide transportation from…and receive invitation to provide transportation for riders may include user identification information, number of passengers, pickup location (e.g., user-specified location, or current location of the rider device” (see ¶ 18-22).  
Jeon further discloses “uses the extraction model to extract information about events from data stored in the event data store and information stored in the trip store, include location, start time, and time; determine a likelihood that an identified event is going to occur and affect trips coordinated by the system (see ¶ 35); The event prediction module initially identifies a set of candidate events that may occur within a certain geofence and within a specified time frame; the event prediction module may validate events from the set of candidate events to determine which of these candidate events is predicted to occur; the event prediction module can determine a likelihood that an event with a predicted event type will occur. The prediction module may use machine learned modules” (see ¶ 39). Thus, Jeon at least suggests receiving a user specified event (trip) includes a date and time of an event, a location of an event a pickup location; and determining a likelihood that matches riders requesting transportation that can transport the rides from their pickup location to their destination.
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Jeon teaches the limitations in the form of Applicant claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-12 are directed to a method for generating upfront transportation dispatch plan, which falls within the statutory category of a process; claims 13-19 are directed to a computing device comprising at least one processor, which falls within the statutory category of a machine; claim 20 is directed to a non-transitory computer-readable medium storing instructions, which falls within the statutory category of a product. Thus, Step-1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method as representative, the claims recite the limitations of “receiving a user initiated application event (pickup location, destination location), determining a likelihood that [] a transportation request associated with the active session based on the at least one of the pickup location selection within the application, the destination location, generating, based on the determined likelihood…, an upfront dispatch reserving a provider computing device for fulfilling the transportation request prior, display information associated with the upfront dispatch, re-training the session model, determine [] a predicted time until the transportation request is received, determining whether the predicted time satisfies a time threshold, determining that the predicted time satisfies the time threshold, determining that the determined likelihood that the active transportation matching system application session will result in the transportation request meets an upfront dispatch threshold, determining [] an updated likelihood that the session will result in the submission of the transportation request meets an upfront dispatch threshold, receiving updated session information, determining an updated likelihood that the active transportation matching system application session will result in the submission of the transportation request, determining that the updated likelihood meets an upfront dispatch threshold, dispatching, prior to receiving the transportation request, the provider computing device to the requestor canceling the upfront dispatch in response to the updated likelihood falling below the cancelation threshold, weighting the session within the dispatch exchange based on the determined likelihood that the session will result in a transportation request, matching the transportation request…, generating the upfront dispatch reserving a reservation time threshold, and canceling the upfront dispatch…”.  None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are directed to processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a transportation matching system comprising at least one processor”, “a requestor computing device”, “a provider computing device” for receiving/transmitting and displaying information, and the term “automatically”, nothing in the claim elements precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses a person can manually receiving session event information, determining a likelihood of transportation request based on the known session information, determining whether the predicted time satisfies a time threshold, determining that the updated likelihood meets a dispatch threshold, and presenting (sending, displaying) the information associated with the upfront dispatch”, which fall within the “mental processes” grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52. Further, the claims recite the similar concept as discussed in Electric Power Group (collecting information, analyzing it, and displaying certain result of the collection and analysis, see Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)).  Accordingly, the claims recite an abstract idea, and the analysis is proceeding to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a transportation matching system”, “a transportation matching system application on a requestor computing device”, “a provider computing device” and the term “automatically”. The Specification describes the transportation matching system 102 including the requestor computing devices 118a, 118b, and 118c, and the provider computing devices 122a, 122b, and 122c.” (see ¶ 28), and “The transportation matching system 1002 may also include suitable components such as “network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof.”(See ¶ 117).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. The additional elements are recited at a high level of generality and amount to no more than adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer. Thus, merely adding a generic computer, generic computer components, or programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”) However, simply implementing the abstract idea on a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, nothing in the claims that reflects an improvement to the functioning of a computer itself or another technological field, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a transportation matching system”, “a transportation matching system application on a requestor computing device”, “a provider computing device” and the term “automatically”. The Specification describes the transportation matching system 102 including the requestor computing devices, and the provider computing devices” (see ¶ 28), and “The transportation matching system 1002 may also include suitable components such as “network interfaces, security mechanisms, load balancers, failover servers, management-and-network-operations consoles, other suitable components, or any suitable combination thereof.”(See ¶ 117).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components. These additional elements are recited at a high level of generality, at best, the transportation matching system may invoke as a tool for receiving and transmitting information over a network to the provider computing devices and requestor computing devices. However, functions of receiving and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II)(Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-12 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 13-19 and 20 parallel claims 1-12—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Jeon (US 2018/0189669), and in view of Marco et al., (US 2017/0186126, hereinafter: Marco). 
Regarding claim 1, Jeon discloses a method comprising: 
receiving, by a transportation matching system comprising at least one processor and from a transportation matching system application in an active session on a requestor computing device (see ¶ 27-28), a user-initiated application event comprising at least one or a pickup location selection within the application, a destination location selection within the application, or a transportation type selection within the application (see Fig. 6, #610; ¶ 4, ¶ 17-23, ¶ 26, ¶ 46-48); 
determining, by the at least one processor utilizing a session model trained on historical user-initiated application events, a likelihood that the requestor computing device will generate a transportation request associated with the active session based on the at least one of the pickup location selection within the application, the destination location selection within the application, or the transportation type selection within the application (see ¶ 5, ¶ 26, ¶ 35, ¶ 38-41, ¶ 51-54 and ¶ 65-66);
causing the transportation matching system application on the requestor computing device to display, on the requestor computing device, information associated with the upfront dispatch (see ¶ 18-21, ¶ 42, ¶ 46-47 and ¶ 70-71); and
re-training, by the at least one processor, the session model based on causing the transportation matching system application on the requestor computing device to display the information associated with the upfront dispatch (see ¶ 51-53, ¶ 60-61).

Jeon discloses determining the likelihood that the events will occur within one or more timeframes and generating a geofence around a predicted event area for monitoring purposes, optimizing pickup and drop-off location with respect to event type and event intensity, routing providers around dangerous or congested area and sending messages to riders and provider above the events and travel conditions (see ¶ 26, ¶ 39 and ¶ 65-66).
Jeon does not explicitly disclose the following limitations; however, Marco in an analogous art for arranging drivers to passengers discloses 
generating, based on the determined likelihood and prior to receiving the transportation request from the transportation matching system application on the requestor computing device, an upfront dispatch reserving a provider computing device for fulfilling the transportation request (see ¶ 10, ¶ 21-22, ¶ 43-44, ¶ 58, ¶ 66 ¶ 71-74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Jeon discloses the method as recited in claim 1, further comprising: 
determining, based on the received user-initiated application event, a predicted time until the transportation request is received from the requestor computing device (see ¶ 7, ¶ 18-20, ¶ 38-39); 
determining whether the predicted time satisfies a time threshold (see ¶ 55 and ¶ 60); and 
wherein generating the upfront dispatch is in response to determining that the predicted time satisfies the time threshold (see ¶ 42-43, ¶ 66).  

Regarding claim 3, Jeon discloses the method as recited in claim 1, further comprising: 
determining that the determined likelihood that the requestor computing device will generate the transportation request meets an upfront dispatch threshold (see ¶ 4, ¶ 22, ¶ 35, ¶ 38-39, ¶ 41 and ¶ 65-66); and 
wherein causing the transportation matching system application on the requestor computing device to display information associated with the upfront dispatch is in response to the likelihood meeting the upfront dispatch threshold (see ¶ 18-21, ¶ 39-40, ¶ 46-47 and ¶ 70-71).  

Regarding claim 4, Jeon discloses the method as recited in claim 1, further comprising: 
receiving updated session information from within the active session of the transportation matching system application on the requestor computing device, the updated session information comprising additional user-initiated application events (see ¶ 43,  ¶ 51, ¶ 60); and 
determining, based on the updated session information, an updated likelihood that the requestor computing device will generate the transportation request associated with the active session (see ¶ 18, ¶ 38-39, ¶ 41 and ¶ 47-49).  

Regarding claim 5, Jeon does not explicitly disclose the following limitations; however, Marco discloses the method as recited in claim 4, further comprising: 
determining that the updated likelihood meets an upfront dispatch threshold (see ¶ 58, ¶ 71-72 and ¶ 76); and 
dispatching, prior to receiving the transportation request, the provider computing device to the requestor computing device in response to determining that the updated likelihood meets the upfront dispatch threshold (see ¶ 56, ¶ 59; ¶ 68, ¶ 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 6, Jeon does not explicitly disclose the following limitations; however, Marco discloses the method as recited in claim 4, further comprising: 
determining that the updated likelihood falls below a cancelation threshold (see ¶ 80 and claim 11); and 
canceling the upfront dispatch in response to the updated likelihood falling below the cancelation threshold (see ¶ 63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, Jeon discloses the method as recited in claim 1, further comprising sending an indication of the upfront dispatch to the requestor computing device prior to receiving the transportation request from the requestor computing device (see ¶ 23-26, ¶ 66).  

Regarding claim 8, Jeon discloses the method as recited in claim 7, wherein generating the upfront dispatch comprises submitting the user-initiated application event from within the active session of the transportation matching system application to a dispatch exchange that matches transportation requests to provider computing devices (see ¶ 20-22, ¶ 46-48 and ¶ 65).  

Regarding claim 9, Jeon does not explicitly disclose the following limitations; however, Marco discloses the method as recited in claim 8, further comprising weighting the active session of the transportation matching system application within the dispatch exchange based on the determined likelihood that the requestor computing device will generate a transportation request (see ¶ 41, ¶ 44, ¶ 49, ¶ 64-66, ¶ 75, and ¶ 79-80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Jeon discloses the method as recited in claim 9, further comprising: 
receiving a transportation request from the requestor computing device associated with the displayed information associated with the upfront dispatch (see ¶ 19-22, ¶ 46); and 
automatically matching the transportation request to the provider computing device without providing the transportation request to the dispatch exchange (see ¶ 27, ¶ 47).  

Regarding claim 11, Jeon discloses the method as recited in claim 4, wherein the additional user-initiated application events are associated with information comprising at least one of a current timestamp associated with the requestor computing device, a location of the requestor computing device, a pickup location, one or more previous session events associated with the transportation matching system application, or a current session length associated with the active session of the transportation matching system application (see ¶ 20-22, ¶ 24, and ¶ 43).
In addition, claim 11 merely describes the characteristics of the session information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Jeon does not explicitly disclose the following limitations; however, Marco discloses the method as recited in claim 1, further comprising:
generating the upfront dispatch reserving the provider computing device by reserving the provider computing device for a reservation time threshold (see ¶ 10, ¶ 21-22, ¶ 43-44, ¶ 58, ¶ 66 ¶ 71-74); and
canceling the upfront dispatch in response to determining that the reservation time threshold is satisfied (see ¶ 63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Jeon discloses a computing device comprising: 
at least one processor (see Fig. 7); and 
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (see ¶ 71-72 and claim 15), cause the computing device to: 
receive, from a transportation matching system application in an active session on a requestor computing device (see ¶ 27-28), a user-initiated application event comprising at least one or a pickup location selection within the application, a destination location selection within the application, or a transportation type selection within the application (see Fig. 6, #610;  ¶ 4, ¶ 17-23, ¶ 26, ¶ 46-48); 
determine, utilizing a session model trained on historical user-initiated application events, a likelihood that the requestor computing device will generate a transportation request associated with the active session based on the at least one of the pickup location selection within the application, the destination location selection within the application, or the transportation type selection within the application (see ¶ 5, ¶ 26, ¶ 35, ¶ 38-41, ¶ 51-54 and ¶ 65-66);
cause the transportation matching system application on the requestor computing device to display, on the requestor computing device, information associated with the upfront dispatch (see ¶ 18-21, ¶ 42, ¶ 46-47 and ¶ 70-71); and
re-training the session model based on causing the transportation matching system application on the requestor computing device to display the information associated with the upfront dispatch (see ¶ 51-53, ¶ 60-61).
Jeon discloses determining the likelihood that the events will occur within one or more timeframes and generating a geofence around a predicted event area for monitoring purposes, optimizing pickup and drop-off location with respect to event type and event intensity, routing providers around dangerous or congested area and sending messages to riders and provider above the events and travel conditions (see ¶ 26, ¶ 39 and ¶ 65-66).
Jeon does not explicitly disclose the following limitations; however, Marco discloses generate, based on the determined likelihood and prior to receiving the transportation request from the transportation matching system application on the requestor computing device, an upfront dispatch reserving a provider computing device for fulfilling the transportation request (see ¶ 10, ¶ 21-22, ¶ 43-44, ¶ 58, ¶ 66 ¶ 71-74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 14, Jeon discloses the computing device as recited in claim 13, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
determine, based on the received user-initiated application event, a predicted time until the transportation request is received from the requestor computing device (see ¶ 7, ¶ 18-20, and ¶ 38-39); 
determine whether the predicted time satisfies a time threshold (see ¶ 55 and ¶ 60); and 
wherein generating the upfront dispatch is in response to determining that the predicted time satisfies the time threshold (see ¶ 42-43, ¶ 66).  

Regarding claim 15, Jeon discloses the computing device as recited in claim 13, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
determine that the determined likelihood that requestor computing device will generate the transportation request meets an upfront dispatch threshold (see ¶ 4, ¶ 22, ¶ 35, ¶ 38-39, ¶ 41, ¶ 65-66, ¶ 72, ¶ 76); and
 Attorney Docket No. 20077.2856 wherein causing the transportation matching system application on the requestor computing device to display information associated with the upfront dispatch is in response to the likelihood meeting the upfront dispatch threshold (see ¶ 18-21, ¶ 39-40, ¶ 46-47 and ¶ 70-71).

Regarding claim 16, Jeon discloses the computing device as recited in claim 13, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
receive updated session information from within the active the session of the transportation matching system application on the requestor computing device, the updated session information comprising an indication of one or more additional user-initiated application events (see ¶ 43,  ¶ 51, ¶ 60); and 
determine, based on the updated session information, an updated likelihood that the requestor computing device will generate the transportation request associated with the active session (see ¶ 18, ¶ 38-39, ¶ 41 and ¶ 47-49).  

Regarding claim 17, Jeon does not explicitly disclose the following limitations; however, Marco discloses the computing device as recited in claim 16, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
determine that the updated likelihood meets an upfront dispatch threshold (see ¶ 58, ¶ 71-72 and ¶ 76); and 
dispatch, prior to receiving the transportation request, the provider computing device to the requestor computing device in response to determining that the updated likelihood meets the upfront dispatch threshold (see ¶ 56, ¶ 59; ¶ 68, ¶ 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding claim 18, Jeon does not explicitly disclose the following limitations; however, Marco discloses the computing device as recited in claim 16, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
determine that the updated likelihood falls below a cancelation threshold (see ¶ 80 and claim 11); and 
cancel the upfront dispatch in response to the updated likelihood falling below the cancelation threshold (see ¶ 63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19, Jeon discloses the computing device as recited in claim 18, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to send an indication of the upfront dispatch to the requestor computing device prior to receiving the transportation request from the requestor computing device (see ¶ 23, ¶ 66).  

Regarding claim 20, Jeon discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a system to: 
receive, from a transportation matching system application in an active session on a requestor computing device (see ¶ 27-28), a user-initiated application event comprising at least one or a pickup location selection within the application, a destination location selection within the application, or a transportation type selection within the application (see Fig. 6, #610; ¶ 4, ¶ 17-23, ¶ 26, ¶ 46-48); 
determine, utilizing a session model trained on historical user-initiated application events, a likelihood that the requestor computing device will generate a transportation request associated with the active session based on the at least one of the pickup location selection within the application, the destination location selection within the application, or the transportation type selection within the application (see ¶ 5, ¶ 26, ¶ 35, ¶ 38-41, ¶ 51-54 and ¶ 65-66); 
cause the transportation matching system application on the requestor computing device to display, on the requestor computing device, information associated with the upfront dispatch (see ¶ 18-21, ¶ 42, ¶ 46-47 and ¶ 70-71); and 
re-training the session model based on causing the transportation matching system application on the requestor computing device to display the information associated with the upfront dispatch (see ¶ 51-53, ¶ 60-61).

Jeon discloses determining the likelihood that the events will occur within one or more timeframes and generating a geofence around a predicted event area for monitoring purposes, optimizing pickup and drop-off location with respect to event type and event intensity, routing providers around dangerous or congested area and sending messages to riders and provider above the events and travel conditions (see ¶ 26, ¶ 39 and ¶ 65-66).
Jeon does not explicitly disclose the following limitations; however, Marco discloses 
generate, based on the determined likelihood and prior to receiving the transportation request from the transportation matching system application on the requestor computing device, an upfront dispatch reserving a provider computing device for fulfilling the transportation request (see ¶ 10, ¶ 21-22, ¶ 43-44, ¶ 58, ¶ 66 ¶ 71-74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeon to include the teaching of Marco in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for vehicle dispatching, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buczkowski et al., (US 2010/0299177) discloses a method of dynamic bus dispatching and labor assignments based on real time vehicle and passenger data for running a transportation service on a computer of a dispatch command center.
Glaser (US 10082793 B1) discloses a method for generating transportation schedule including a list of transport legs where transport over one or more transport legs via an autonomous vehicle from an initial scheduled pickup location at an initiated pickup time.
Edakunni et al., (US 2018/0268510) discloses a method for real-time scheduling of vehicles and end-user along dispatch routes in a public transportation system based on generation of dispatch schedule and various user-defined criteria.
“A Hybrid Model on Predicting Passenger Demand for Chauffeured Car Service”, by Wei et al., Department of Computer Science and Technology, Tsinghua University, China. CIKM’ 16, October 24-28, 2016, Indianapolis, IN, USA.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624